Deen, Presiding Judge.
Benjamin Bones was convicted of one count of robbery, one count of rape and one count of simple battery. The evidence showed that he ran up and attacked the victim while she was crossing the railroad tracks and demanded that she give up her purse. He then grabbed her around the neck and threw her to the ground. The victim *791screamed and he attempted to choke her with his T-shirt while he sexually assaulted her and bit her on the breast. A witness stopped to assist the victim by pulling the accused off her. The appellant ran off with her pocketbook and the victim reported the attack to the police.
Decided February 12, 1986.
H. Lamar Cole, District Attorney, James E. Hardy, Assistant District Attorney, for appellee.
Appellant’s appointed counsel has filed a motion in this court requesting permission to withdraw and, in accordance with Anders v. California, 386 U. S. 738 (87 SC 1396, 18 LE2d 493) (1967) and Bethay v. State, 237 Ga. 625 (229 SE2d 406) (1976), filed a brief raising points of law which might arguably support the appeal. Pursuant to the rulings in Anders and Bethay, we conducted an extensive examination of the record and transcript filed in this case in order to determine if the appeal is, in fact, frivolous. On the basis of that review, we have granted counsel’s motion to withdraw and find that the requirements of Anders and Bethay have been met, that no reversible error appears in the record, and that a rational trier of fact could have found from the evidence presented at trial that the appellant was guilty beyond a reasonable doubt. Drayton v. State, 157 Ga. App. 872 (278 SE2d 758) (1981).

Judgment affirmed.


Benham and Beasley, JJ., concur.